Exhibit 10.1

MASTER SUPPLY AGREEMENT

 

Contract Number:    MRYMDT006    Effective Date:    01-Aug-06    Parties:   
“Medtronic”    “Supplier”

Legal Name:

   Medtronic, Inc.    Memry Corporation

Address:

  

710 Medtronic Parkway

Minneapolis, MN 55432

  

3 Berkshire Blvd.

Bethel, CT 06801

Type of Entity:

   Minnesota corporation    Delaware Corporation

RECITALS

 

A. Supplier manufactures and/or supplies “Products”, (as defined below), and

 

B. Medtronic is a manufacturer of medical devices and wishes to purchase
Products for use in its devices;

TERMS OF AGREEMENT

For good, valuable and sufficient consideration, Medtronic and Supplier have
entered into this Agreement as of the Effective Date, subject to the following
terms and conditions:

1. DEFINITIONS

Capitalized terms used in this Agreement will have the following meanings:

 

  A. “Agreement” means this Agreement and all its attachments.

 

  B. “Commercial Phase” shall mean, for each and every Product, the time from
and after First Commercial Release of a Medtronic device using any Product.

 

  C. “Confidential Information” is defined in section 4, below.

 

  D. “Effective Date” is as specified at the beginning of this Agreement.

 

  E. “Facility” means a Medtronic facility, business unit or division, which
elects to participate in this Agreement by execution of a Facility Supply
Agreement.

 

  F. “Facility Supply Agreement” or “FSA” means an attachment to this Agreement
(in substantially the form attached as Exhibit A , Exhibit B and Exhibit C)
which may be executed on behalf of Supplier and a Facility from time to time
during the term of this Agreement covering Products to be supplied to such
Facility. The terms of this Agreement are automatically incorporated into every
FSA except to the extent modified in the FSA. Any commitment made by Medtronic
in a FSA to purchase not less than a specified percentage of its requirements
for a Product or Products from Supplier during the term hereof shall be binding
to the same extent as if specifically set forth herein.

 

[***] INDICATES INFORMATION WHICH HAS BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST. THIS INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.

 

Memry Master Supply Agreement   Page 1 of 18



--------------------------------------------------------------------------------

  G. “First Commercial Release” shall mean the first sale of a Medtronic device
in a country where the Medtronic device is approved for sale and general
distribution by the government.

 

  H. “Investigational Phase” shall mean, for each and every Product, the time
from the Effective Date to the First Commercial Release of each Medtronic device
using any Product.

 

  I. “Part Family” shall have the meaning given in a Facility Supply Agreement.

 

  J. “Part Number” shall have the meaning given in a Facility Supply Agreement.

 

  K. “Product” means products manufactured or procured or otherwise supplied or
provided to a Facility under this Agreement, as described in Facility Supply
Agreements, as such may from time to time be amended by written agreement of the
parties.

 

  L. “Specifications” means all applicable specifications, requirements,
criteria and protocols relative to the design, physical characteristics,
function, performance, manufacture, packaging and quality of the Products.

 

  M. “Primary Source Requirement” means the requirement that Supplier shall
manufacture for Medtronic no less than fifty percent (50%) of all purchased
Products in each Part Family listed in the applicable Facility Supply Agreement;
provided that Medtronic will have the right to terminate the Primary Source
Requirement at any time after the occurrence of: (i) a material breach by
Supplier of any term or provision of this Agreement or any Facility Supply
Agreement, which breach is not cured within 30 days after notice is given
thereof; (ii) a Chronic Late Event; or (iii) a Chronic Quality Event. Products
that Medtronic produces itself shall be excluded from the Primary Source
Requirement.

 

  N. “Chronic Late Event” means the failure of Supplier to supply the quantity
of Products ordered in accordance with the scheduled delivery dates set forth on
two or more occasions in any particular calendar quarter, except where such
failure is attributable to an event described in Section 3.I.

 

  O. “Chronic Quality Event” means the rejection by Medtronic or any Facility in
accordance with Section 3.G of more than 5% of all Product in any particular
Part Family shipped in any particular quarter.

 

  P. “Services” means services provided by Supplier under this Agreement related
to the provision of a Product, including, without limitation, any design,
testing, or other activities related to provision or a Product or as may be set
forth in a Facility Supply Agreement.

 

  Q. “Personnel” means all agents, employees, and approved subcontractors of
Supplier which are engaged in any activities related to the provision of
Products or Services under this Agreement. All references to Supplier shall mean
and include, Supplier’s Personnel even if not specifically specified.

 

Memry Master Supply Agreement   Page 2 of 18



--------------------------------------------------------------------------------

2. SALE AND PURCHASE OF PRODUCT

 

  A. Sale of Products. During the term of this Agreement, Supplier will sell and
supply the Products listed in each Facility Supply Agreement, and Medtronic will
purchase the Products listed in each Facility Supply Agreement, all pursuant to
the terms and conditions set forth herein. Additional Products may be added to a
Facility Supply Agreement by mutual agreement of the parties in writing.

 

  B. Forecasting; Binding Commitments. For Products ordered under this Agreement
during the Investigational Phase, there will be no forecasts and no binding
commitment of Medtronic to purchase unless and until purchase orders are sent to
and acknowledged by Supplier as described below. Unless otherwise noted in a
Facility Supply Agreement, after the First Commercial Release of a Product, each
participating Facility shall issue to Supplier a six (6) month rolling forecast
of its requirements for Product (“Forecast”), which Forecast shall, unless
otherwise specified in a Facility Supply Agreement, comply with the requirements
set forth within this Section. This Forecast will be updated no less often than
once per quarter, and Medtronic will use commercially reasonable efforts to
level load (i.e., allocate annual demand equally across all 6 months of the
Forecast) the Forecast. The first two (2) months of the Forecast will be
provided by specific Part Number and is a firm commitment to purchase those
volumes of each such Part Number. The following four (4) months of the Forecast
will be provided by Part Family only. In each such successive quarterly update
of the Forecast, each Facility may decrease the total amount of Products in each
Part Family provided that:

(i) the aggregate decrease for such Part Family for a particular month from the
point at which such month is month six (6) in a Forecast until the time that
same month becomes month three (3) of a Forecast shall not exceed twenty percent
(20%) of the amount forecast for such Part Family for such month when it was
month six (6) of the Forecast;

 

  C. Orders.

 

  (1) Products will be ordered via standard Medtronic purchase orders, which may
be submitted via mail, fax or, if mutually agreed by the parties, electronic
data interchange (EDI). Supplier will acknowledge receipt of orders within
(5) business days. Orders will be deemed accepted upon Supplier’s
acknowledgement of same, unless Supplier provides notice of rejection in the
aforesaid acknowledgement. Supplier may not reject purchase orders within any
particular Part Family unless the amount so ordered exceeds 120% of the greatest
forecast for such Part Family received in the 6th, 5th or 4th months prior to
the date of order. Each purchase order accepted (or deemed accepted) by Supplier
shall give rise to a contract between Medtronic and Supplier for the purchase
and sale of the Products ordered and shall be subject to and governed by the
terms of this Agreement and any the particular Facility Supply Agreement.

 

  (2) Ten (10) days prior to the start of each month, each Facility or Medtronic
will issue to Supplier purchase orders for the next upcoming month. Ten
(10) days prior to the start of Medtronic’s Fiscal Quarter (May, August,
November, February), each Facility or Medtronic will issue to Supplier a revised
six (6) month rolling forecast described in Section 2.B. In the event that a
Forecast is not received by the aforementioned time period, the then current
forecast will automatically roll and extend one month in equal volume to the
previous month 6 volume.

 

Memry Master Supply Agreement   Page 3 of 18



--------------------------------------------------------------------------------

  D. Prices.

 

  (1) Pricing. The prices for Products are set out in the applicable Facility
Supply Agreements.

 

  (2) Favored-customer pricing and terms. Excluding United States Government
contracts, if Supplier offers a product comparable in quality and design to any
Product covered by this Agreement to any third party at pricing or terms more
favorable (based on comparable quantities) than this Agreement, Supplier will
promptly notify Medtronic and extend the more favorable pricing or terms to
Medtronic.

 

  (3) Cost reductions. On an ongoing basis, Supplier will use reasonable
commercial efforts to reduce the cost of Products (subject to the provisions of
Section 3.B relative to design and process changes) and commits to work with
Medtronic suggestions in development of a cost reduction plan for each
participating Facility on an ongoing basis; provided, however, that (i) the
foregoing shall not require Supplier to bear any material internal development
costs not underwritten by Medtronic, and (ii) any cost reductions so achieved by
virtue of Medtronic’s suggestions shall be evenly shared by Medtronic and
Supplier.

 

  E. Payment Terms. Except as otherwise specified in an applicable Facility
Supply Agreement, payment shall be due net 30 days from the date of delivery
plus five (5) days, or from the date of receipt of correct invoice, whichever
date is later. Medtronic shall be entitled to a two percent (2%) discount off
payments remitted within ten (10) calendar days from the date of delivery of the
Product, or from the date of receipt of correct invoice, whichever date is
later.

 

  F. Delivery. Supplier will ship Products for delivery as specified in
Medtronic purchase orders. Unless otherwise specified in an applicable purchase
order, delivery of Products will be F.O.B. Supplier’s facility of manufacture
and freight collect, and title and risk of loss will pass from Supplier to
Medtronic when Products are tendered for shipment on behalf of Medtronic. Unless
otherwise specified in an applicable purchase order, Supplier shall deliver
Products using Medtronic’s preferred shipping vendors and shall use the
Medtronic account number with such vendors when shipping Products. Supplier
shall verify with Medtronic that a shipping vendor is a preferred Medtronic
shipping vendor before shipping Products with such vendor.

Medtronic shall not be obliged to accept any deliveries tendered before the
agreed date and may return the Product to the Supplier at the Supplier’s sole
risk and expense if delivered more than five (5) days early, except where
product shipments are based upon acceptable overage amounts if so specified in
the applicable Facility Supply Agreement. Alternatively Medtronic may elect to
retain such Products and keep them at the risk of the Supplier and pay the price
thereof in accordance with this Agreement upon receipt of an invoice effective
at the specified date of delivery.

 

  G. Allocation. Should Supplier be unable to supply the specified quantities or
to meet the specified delivery date, Medtronic will be a preferred customer for
delivery of what Product is available and in no case will receive less than a
pro rata share based on volume purchased over the past year. No such preferred
allocation will relieve Supplier of any liability hereunder for breach.

 

Memry Master Supply Agreement   Page 4 of 18



--------------------------------------------------------------------------------

  H. Alternative Supply. It is understood that nothing in this Agreement will
prevent Medtronic from developing products similar to the Products covered by
this Agreement or from sourcing such products or the Products from another
vendor, provided that Medtronic complies with the Primary Source Requirement.

 

  I. Third Party Fabricators. If requested by Medtronic, Supplier will ship
Product to third party fabricators identified by Medtronic. Supplier will
invoice the cost of Product (at the prices specified herein) to Medtronic.

 

  J. New Product Development and Prototypes. In the event Medtronic, desires to
engage Supplier for consultation, design assistance, prototype development or
any other form of development assistance prior to the time of the First
Commercial Release and related to the use of shape memory alloys, or components
made therefrom, Supplier shall provide such assistance on a “most favored”
basis. Supplier will provide proposal detailing terms and pricing for such work
and obtain approval from Medtronic prior to commencing any billable work.

Such guidelines will be in effect until Medtronic has achieved a “design
freeze”, is about to enter clinical trials, has received CE mark approval, or
has determined the product is ready for commercial release. Alternatively,
Medtronic may advise Supplier that the development program, as defined between
the parties, is concluded. Any on-going involvement Supplier may have beyond
this development stage shall be negotiated separately.

3. PRODUCTION

 

  A. Compliance with Specifications. Supplier will manufacture the Products in
strict accordance with the applicable Specifications.

 

  B. Changes.

 

  (1) If Supplier finds it necessary or desirable to change the Specifications
for any Product, or to change the design or production processes affecting the
form, fit, function, performance or chemical composition of any Product,
Supplier will give Medtronic notice and not implement any such change without
Medtronic’s prior written consent.

 

  (2) If Medtronic similarly finds it necessary or desirable to change the
applicable Specifications for any Product, then it will so notify Supplier.
Supplier will use commercially reasonable efforts to make any such changes at
such an adjusted purchase price as Medtronic and Supplier may agree to in
writing pursuant to good faith negotiations, it being agreed and understood that
the starting point for such negotiations shall be the changes to Supplier’s
costs caused by the changes.

 

  (3) Any agreed changes to the Specifications will be reduced to writing.

 

  C. Packaging and Labeling. All Products will be packaged and labeled in
accordance with the applicable Facility Supply Agreement and any applicable
Specifications. All Product shall be packaged in a commercially reasonable
manner. Supplier shall have the packaging approved by Medtronic and such
approval shall not be unreasonably withheld.

 

Memry Master Supply Agreement   Page 5 of 18



--------------------------------------------------------------------------------

  D. Inspection. Medtronic shall have the right to visit the premises of
Supplier upon reasonable prior notification during Supplier’s normal hours of
operation to inspect and test the Products without relieving Supplier of its
obligations hereunder. Supplier shall provide Medtronic access and auditing
privileges for records impacting or relevant to Medtronic Product. Inspection or
testing by Medtronic or the waiving of Medtronic’s right to inspect and test
shall not constitute acceptance by Medtronic and Medtronic reserves the right to
later reject the Product for non-compliance within the provisions of this
Agreement.

 

  E. Quality. Unless otherwise specifically agreed in writing by Medtronic, all
Products supplied under this Agreement will be manufactured in accordance with
all applicable laws and regulations, including: (1) all applicable standards of
the International Standards Organization (ISO) and applicable ISO-certified
processes and all applicable FDA GMP requirements and (2) all other quality
standards and quality assurance plans referenced in the Specifications (3) The
cost of maintaining respective certification, accreditation, etc. is the
responsibility of the Supplier.

 

  F. Compliance. Supplier represents and warrants that : (a) the Products
supplied and or delivered under this Agreement will not be adulterated or
misbranded within the meaning of the United States Food, Drug, and Cosmetic Act;
(b) all Products supplied and or delivered under this Agreement will have been
manufactured in accordance with a quality system that is consistent with FDA
Good Manufacturing Practices, Quality System Regulations and other applicable
standards; (c) the manufacture, supply, sale and delivery of Products will not
violate any, and the Products will conform to, all applicable, governmental
statutes, treaties, conventions, embargoes, orders, ordinances or regulations
referenced in the Specifications; and (d) the manufacture, supply, sale and
delivery of Products will not, to Supplier’s knowledge, be in violation of any,
and the Products will conform to all applicable, other governmental statutes,
treaties, conventions, embargoes, orders, ordinances or regulations.

 

  G. Non-conforming Product.

 

  (1) Medtronic will have the right to reject any Product which does not meet
the applicable Specifications, within 90 days after actual delivery for all
parameters that can be tested at the time of receipt. For parameters that cannot
be tested at that time, Supplier’s warranty will address any non-conforming
products.

 

  (2) In the event that any Product does not meet applicable Specifications and
Medtronic has notified Supplier, Supplier will replace such Product free of
charge and Supplier shall cover expenses (including freight and customs
clearance, if any) incurred by Medtronic in connection with (a) shipment of
replacement Product to the same location and (b) shipment of the nonconforming
Product back to Supplier (if so requested by Supplier). In the event of a
rejection of defective Product, Supplier will make best efforts to ship
replacement Product within thirty (30) days of its receipt of a rejection notice
from Medtronic.

 

  H. Approvals. Medtronic will be responsible for obtaining any regulatory
approvals for the Products. Supplier will provide reasonably necessary
assistance to Medtronic in obtaining those approvals.

 

  I. Excused Performance. A party’s obligations hereunder, including any delays
in deliveries hereunder, will be excused only to the degree affected by and
after

 

Memry Master Supply Agreement   Page 6 of 18



--------------------------------------------------------------------------------

reasonable efforts to avoid strikes, riots, war, invasion, acts of God, fire,
explosion, floods, delay of common carrier, acts of government agencies or
instrumentalities, judicial action, and other contingencies beyond the
reasonable control of the party. Medtronic may terminate a purchase order for
any affected Product if Supplier remains unable to provide such Product more
than sixty (60) days after the scheduled date of delivery.

 

  J. Subcontracting. Supplier may not subcontract any of its obligations under
this Agreement without the prior written consent of Medtronic, not to be
reasonably withheld.

 

  K. Document control. All documents used in design, fabrication and quality
control of Products shall be controlled documents. Supplier shall provide
individual component lot traceability (e.g. serial number) to all production
history records including Quality Control data, job history, and raw material
traceability. These records shall be made available to Medtronic upon request.

 

  L. Disaster Recovery Plan. Supplier shall hold in its possession a written
disaster recovery plan approved by Medtronic. This disaster recovery plan will
be provided for Medtronic’s approval within sixty (60) days of the Effective
Date and once approved, shall become an attachment to this Agreement. In
addition, the extent Supplier’s disaster recover plan or a particular FSA would
differ from the overall plan; such revised or different plan will be attached to
the FSA as an incorporated exhibit thereto.

4. CONFIDENTIALITY AND PUBLICITY

 

  A. Confidential Information. “Confidential Information” will mean all data,
information and know-how, in any form of media, including oral statements,
disclosed by one party (“Discloser”) to the other party (“Recipient”) during the
term of this Agreement which is not publicly available, regarding technology,
designs, know-how, computer programs, products, markets and business plans
relating to the subject matter of this Agreement, including Intellectual
Property (but will not include information excluded by subsection 4.C, below)
and other information which, considering its nature or the circumstances of its
disclosure, ought in good faith be treated as Confidential Information.
Disclosures may be made in any manner, including through written documents,
magnetic media, electronic transmissions, verbal disclosures, visual
presentations, oral communications, and facility tours. The obligations of this
Agreement will apply to all information which the Recipient knows or has reason
to know or believe that the Discloser considers to be Confidential Information.

 

  B. Obligations. Each party agrees it shall make no use of Confidential
Information of the other party except for the purpose of this Agreement. Such
Confidential Information will not be disclosed to third parties without written
permission of the owner.

 

  C. Exclusions. These obligations will not apply to a party’s information to
the extent that it (1) was already legally in the possession and control of the
Recipient prior to its receipt from the Discloser; (2) is independently
developed by the Recipient without use of the Discloser’s Confidential
Information; (3) is or becomes a matter of public knowledge through no fault of
Recipient, (4) is disclosed to a third party by Discloser without a duty of
confidentiality on the third party; (5) is disclosed under operation of law;
(6) is disclosed by Recipient with Discloser’s prior written approval or (7) is
lawfully obtained from a third party under no obligation of confidentiality to
the Discloser.

 

Memry Master Supply Agreement   Page 7 of 18



--------------------------------------------------------------------------------

  D. Publicity. Neither party may make any public announcement about or
advertise the existence of this Agreement or divulge its terms and conditions
other than with the prior written agreement of the other party or as is required
to be disclosed by law.

5. WARRANTY

 

  A. Product Warranty. Supplier warrants that each Product sold to Medtronic
under this Agreement will conform with the Specifications and that the Product
will be free from defects in materials and workmanship.

 

  B. Warranty of Non-Infringement, Indemnity. Supplier warrants and represents
to the best of its knowledge and belief that the manufacturing methods used for
making Product infringes no patent or other intellectual property right of any
third party. This does not apply to the extent the manufacturing method or
design for a Product is specified by Medtronic, or to the extent the
infringement arises out of the combination of the Product with other products
not supplied by Supplier.

 

  C. Product and Services Warranty. Supplier warrants that: (i) each Product
provided to Medtronic under this Agreement will comply with all Specifications,
the terms of this Agreement and each FSA, and will be free from defects in
design, materials and workmanship; (ii) it and all Personnel will perform all
Services hereunder in a workmanlike manner in accordance with: this Agreement,
all applicable laws, all applicable industry standards.

Disclaimer. OTHER THAN THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT OR AN
FSA, SUPPLIER MAKES NO OTHER WARRANTY AND HEREBY EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED. SUPPLIER MAKES NO IMPLIED WARRANTY
OF MERCHANTABILITY AND MAKES NO IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.

6. INDEMNIFICATION

 

  A. Supplier agrees to indemnify, hold harmless and defend Medtronic its
directors, officers, employees and agents from and against any and all claims,
suits, losses, damages, costs, fees and expenses (including reasonable
attorneys’ fees) for personal injury, property damage, or environmental damage
arising out of occurring during or caused by the Supplier’s formulation,
fabrication or manufacture of Products. Without limiting the foregoing, a claim
based on the accidental release of a hazardous substance or a claim based on a
violation of a workplace safety statute or regulation would be included in the
scope or this indemnification provision.

 

  B. Supplier agrees to indemnify, hold harmless and defend Medtronic its
directors, officers, employees and agents from and against any and all claims,
suits, losses, damages,

 

Memry Master Supply Agreement   Page 8 of 18



--------------------------------------------------------------------------------

costs, fees and expenses (including reasonable attorney’s fees) for patent
infringement, and infringement and misappropriation of any third party’s
intellectual property rights, arising out of, occurring during or caused by the
Supplier’s formulation, fabrication or manufacture of Products. Supplier shall
not be liable for, and Medtronic agrees to indemnify, hold harmless and defend
Suppliers its directors, officers, employees and agents from and against any and
all claims, suits, losses, damages, costs, fees and expenses (including
reasonable attorney’s fees) for patent infringement, and infringement and
misappropriation of any third party’s intellectual property rights, arising out
of or caused by (i) Medtronic’s design of any Product incorporated into a
Medtronic Device or (ii) the design of a Medtronic Device.

 

  C. Medtronic agrees to indemnify and hold harmless Supplier, its officers,
agents, employees and authorized representatives from and against any and all
costs or damages arising out of or related to any claim or lawsuit alleging
personal injury or death to any person as a result of the use of any Medtronic
device in which Product is used, as long as Product conforms to the
Specifications and is free from defects in materials and workmanship. Medtronic
will defend, manage and assume all costs of any lawsuit or claim related to this
indemnification and Medtronic shall have the sole control of the defense and
settlement of any such claim. Supplier will notify Medtronic promptly after
Supplier becomes aware of any claim by any third party with respect to which
Supplier would be entitled to indemnification hereunder. Supplier will not
settle or offer to settle any such claim or lawsuit without Medtronic’s prior
written approval and the indemnity provided for in this Section 6 D. shall not
apply to amounts paid in settlement of any indemnifiable costs or damages if
such settlement is effected without the consent of Medtronic.

 

  D. Compliance with Law. Medtronic will not be liable for, and Supplier assumes
responsibility for and will defend, indemnify and save harmless Medtronic and
its affiliates from, all personal injury and property damages that occur during
production (i.e. the formulation, fabrication, or manufacturing) of a Product or
for claims based on violations of federal, state or local laws (including those
applicable to employee or environmental protection) in connection with such
production (e.g., a claim based on Supplier’s violations of environmental
standards or standards dealing with providing a safe place to work or the
maintenance of hazardous materials).

 

  E. Conflicts. Supplier represents and warrants to Medtronic that it has not
entered into any agreement which conflicts with the terms of this Agreement and
that it will not do so during the term of this Agreement.

 

  F. Limitation of Remedies. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, EXEMPLARY OR SPECIAL DAMAGES
OF ANY KIND.

 

  G. Representation. Each party hereto represents and warrants to the other
that: (a) each party has the power and authority to execute and deliver this
Agreement and each Facility Supply Agreement and to perform its obligations
hereunder and thereunder, (b) this Agreement and each Facility Supply Agreement
has been duly authorized by all requisite corporate action, executed and
delivered by such party, and constitutes the

 

Memry Master Supply Agreement   Page 9 of 18



--------------------------------------------------------------------------------

legal, valid and binding obligation of such party, enforceable in accordance
with their terms, subject, as to the enforcement of remedies, to the discretion
of the courts in awarding equitable relief and to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the rights of
creditors generally, and (c) the execution and delivery by such party of this
Agreement and each Facility Supply Agreement and the performance by such party
of its obligations hereunder and thereunder will not violate or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
default under, any provision of the Articles of Incorporation or By-laws of such
party, as amended from time to time hereafter, or any indenture, agreement or
other instrument to which such party is now or hereafter a party or by which
such party or any of such party’s properties or assets is now or hereafter
bound.

7. INSURANCE

 

A. Supplier shall maintain all necessary insurance (and will furnish Medtronic
with related certificates of insurance coverage upon request) against Claims
that may arise in connection with the performance of Services or provisions of
Products under this Agreement. The insurance will include at least the following
coverages:

 

  a. Commercial General Liability (including contracts, products, and completed
operations coverages);

 

  b. Workers’ Compensation - Statutory Limits;

 

  c. Products Liability -.

Supplier will upon request by Medtronic provide certificates of insurance
evidencing that Supplier has all such required insurance coverage in place
before commencing work under any Facility Supply Agreement, beginning work on
any Product or providing any Services.

Supplier’s insurance shall: (i) provide for thirty (30) days advance written
notice to Medtronic before any cancellation or modification of such coverage;
and (ii) provide that the coverage’s will be primary and will not participate
with nor be excess over, any insurance or program of self-insurance carried or
maintained by Medtronic.

 

Memry Master Supply Agreement   Page 10 of 18



--------------------------------------------------------------------------------

8. INTELLECTUAL PROPERTY RIGHTS

 

  A. Medtronic Intellectual Property.

 

  (1) “Intellectual Property” means U.S. and foreign patents and patent
applications, trademarks, service marks and registrations thereof and
applications therefore, copyrights and copyright registrations and applications,
mask works and registrations thereof, know-how, trade secrets, Inventions,
discoveries, Ideas, technology, data, information, processes, drawings, designs,
licenses, computer programs and Software, and technical information including
but not limited to information embodied in material specifications, processing
instructions, Product Specifications, confidential data, electronic files,
research notebooks, invention disclosures, research and development reports and
the like related thereto, and all amendments, modifications, enhancements and
improvements to any of the foregoing.

 

  (2) Medtronic shall be the sole and exclusive owner of all Intellectual
Property created jointly or by Supplier alone in the course of performing under
this Agreement (“New Intellectual Property”) to the extent it relates to the
design or performance of the Product; and Supplier will own all New Intellectual
Property relating to manufacturing processes, provided Supplier grants to
Medtronic a nonexclusive, fully-paid up, royalty-free world-wide license to use
such New Intellectual Property to make or have made Products, stents and related
medical devices. New Intellectual Property also includes all modifications,
improvements, and enhancements to Supplier Intellectual Property and third party
Intellectual Property created in the course of performing under this Agreement.
The parties hereby assign all rights, title and interest in New Intellectual
Property belonging to the other party under this Section, without further
consideration, free from any claim, lien for balance due, or rights of retention
thereto on the part of the assigning party. The assigning party agrees to
reasonably cooperate with the assignee party in perfecting the New Intellectual
Property rights and assignment.

 

  (3) Intellectual Property owned by a party prior to the date of execution of
this Agreement and Intellectual Property developed by a party unrelated to this
Agreement and without access to any of the other party’s Confidential
Information or Intellectual Property shall remain the “Intellectual Property of
that party. To the extent any item set forth in the Specifications or the
Product incorporates or includes Supplier Intellectual Property, Supplier agrees
to grant and hereby does grant to Medtronic a perpetual, irrevocable,
assignable, non-exclusive, royalty-free, fully paid-up, worldwide license to
such Supplier Intellectual Property to the extent necessary to give Medtronic
full use and enjoyment of such items.

 

  (4) If Medtronic makes any know-how, trade secret or other Intellectual
Property of Medtronic available to Supplier relative to the design or production
of a Product, Supplier will be deemed to receive a non-exclusive,
non-transferable, revocable implied license to use such Intellectual Property
strictly for the purposes of performing under this Agreement, and Supplier
acknowledges that such license is a “personal license” expressly limited to only
such Intellectual Property of Medtronic as is required for Supplier to produce
and have produced the Products for supply to Medtronic. All such Intellectual
Property will remain the property of Medtronic and will be subject to the
confidentiality provisions of this Agreement. In no case will Supplier use any
such intellectual property for the benefit of any third party.

 

Memry Master Supply Agreement   Page 11 of 18



--------------------------------------------------------------------------------

  (5) Supplier shall not have the right to sublicense any of its license rights
hereunder. The license granted under this Section 8.A shall continue until the
date that this Agreement expires or is terminated, at which time said license
shall terminate. Upon termination of said license, Supplier shall return to
Medtronic all documentation in its possession containing or concerning any of
the intellectual property described in this Section 8.A.

 

  (6) No other license. No other license under any patents, know-how, trade
secrets or other intellectual property of Medtronic is granted, and none is to
be implied.

 

  B. Supplier Intellectual Property.

 

  (1) Agreement to Grant License. Supplier agrees to grant Medtronic a
worldwide, non- transferable, paid-up non-exclusive license to use all Supplier
Intellectual Property and know how (including manufacturing processes) owned or
otherwise licensable by Supplier to enable Medtronic to make, use, offer for
sale, sell and import Products, in the event, and only in the event, that prior
to the expiration of the term hereof, Supplier is unable to provide specified
quantities of Product under this Agreement, due to Supplier business failure,
sustained business interruption or similar event, except in instance of the sale
of all or substantially all of Supplier’s assets to other than a direct
competitor of Medtronic for the Products. . In no event shall the foregoing
license, if and when granted, permit Medtronic to make, use, offer for sale,
sell or import any product or service other than Products nor permit Medtronic
to have Products made by any third party.

 

  (2) Supplier Insolvency. Supplier agrees and acknowledges that the license to
Medtronic in the Supplier Intellectual Property shall at all times include at
least each applicable (A) trade secret; (B) invention, process, design, or plant
protected under 35 U.S.C. §101 et seq., (C) patent application; (D) plant
variety; (E) work of authorship protected under U.S. Copyright Law (17 U.S.C.
§101 et seq.); or (F) mask work protected under applicable U.S. Copyright Law
(17 U.S.C. §101 et seq.) that is employed in the production of Products. In the
event that a bankruptcy petition is filed by or on behalf of Supplier and
Supplier, or a custodian or trustee acting on behalf of Supplier, rejects this
Agreement, Medtronic shall be permitted to elect to retain such license pursuant
to §365(n) of the federal bankruptcy code (11 U.S.C. §101 et seq.).

 

  (3) Any Invention (as defined below) conceived, reduced to practice or
otherwise made, developed or acquired by one or more employees or agents of
Supplier based on or derived in any respect from any Confidential Information of
Medtronic, by one or more employees or agents of Medtronic, or jointly by one or
more employees or agents of both Supplier and Medtronic in connection with the
performance of this Agreement, and which are in the Field of Use, shall be the
exclusive property of Medtronic. Supplier agrees to disclose to and assign to
Medtronic all Inventions in the Field of Use and shall execute any and all
documentation reasonably requested by Medtronic in connection therewith. The
decision of whether to file a patent application, and the filing of any such
patent application, in respect of such Invention shall remain solely with
Medtronic.

 

Memry Master Supply Agreement   Page 12 of 18



--------------------------------------------------------------------------------

  (4) “Invention” means U.S. and foreign patents and patent applications,
know-how, trade secrets, inventions, discoveries and technical information
including but not limited to information embodied in drawings, designs,
copyrights, copyright applications, trademarks and trademark applications,
material specifications, processing instructions, formulas, equipment
specifications, product specifications, confidential data, computer software,
electronic files, research notebooks, invention disclosures, research and
development reports and the like related thereto and all amendments,
modifications, and improvements to any of the foregoing; and “Field of Use”
means medical devices for implantation into the human body which are functional
substitutes for, or which are similar in function to, any of the Products
identified in any Facility Supply Agreement, as modified from time to time
provided that the Field of Use does not include any methods or processes for
making such medical devices nor the materials from which such medical devices
are made.

 

  (5) No other License. No other license under any patents, know-how, trade
secrets or other intellectual property of Supplier is granted, and none is to be
implied

9. CONTINUATION

If Supplier elects to exit the business of making a Product, except in
connection with the sale of all or substantially all of its assets, Supplier
will give Medtronic notice twelve (12) months before such exit. Upon receipt of
such notice, Medtronic will have an option, exercisable within 3 months
thereafter, to invoke the license and technology transfer specified under
paragraph 6.B. above for such Product, and Medtronic and any applicable Facility
will be entitled to submit a purchase order for Products in a quantity not in
excess of the amount of Product purchased by Medtronic or the Facility during
the previous twelve months, which purchase order may not be rejected by
Supplier.

10. TERM AND TERMINATION

 

  A. Term. This Agreement shall become effective on the date first set forth
above and unless earlier terminated in accordance with the terms herein, shall
continue in force for three (3) years. This Agreement shall renew for additional
two (2) year renewal terms if Medtronic notifies Supplier in writing at least
one (1) year prior to the scheduled expiration date of the initial term or any
renewal term of Medtronic’s intention to renew the Agreement, provided, Supplier
shall have thirty (30) days from the date of Medtronic’s renewal notice to
reject Medtronic’s renewal, in which case this Agreement shall expire on the
scheduled expiration date.

 

  B. Termination. This Agreement and or any FSA, may be terminated as follows:

 

  (1) By either party for a material breach. Notice of default must be given,
including specific charges of default and reasonable requirements to cure. The
party in default will have 30 days after notice to cure. If the defaulting party
fails to cure within that time, or if it cannot reasonably be expected that the
defaulting party will achieve a cure within 30 days after the 30-day period,
despite taking substantial steps to do so, the party giving notice may terminate
this Agreement and or the applicable FSA immediately.

 

Memry Master Supply Agreement   Page 13 of 18



--------------------------------------------------------------------------------

  (2) By Medtronic at any time after the occurrence of a Chronic Quality Event
or a Chronic Late Event.

 

  (3) The bankruptcy, liquidation, dissolution of either party will entitle the
other party to terminate this Agreement and or any FSA by notice, such
termination to take effect immediately.

 

  (4) Medtronic may terminate upon at least three (3) months’ advanced written
notice to Supplier in the event of a Change in Control Event (as defined below),
provided that such notice is given within 180 days of Supplier’s giving notice
of the Change in Control Event.

 

  (5) If Supplier (including its permitted assigns) elects to exit the business
of making Product, Supplier shall give Medtronic written notice at least twelve
(12) months before such exit, in which case Medtronic may terminate this
Agreement and or any FSA effective at the end of the twelve month notice period,
or effective on any earlier date specified in a written notice given at least
three (3) months in advance of such termination date.

 

  (6) Medtronic may terminate this Agreement and or any FSAon the date that is
one (1) year prior to the scheduled expiration date of the initial term for any
reason or no reason by providing notice to Supplier to such effect prior to such
date.

 

  C. Termination of Purchase Orders. Either party will have the right to
terminate a purchase order in the event the other party fails to cure a material
breach with respect to the purchase order within thirty days after notice.
Medtronic will have the right to terminate any purchase order for safety or
regulatory reasons.

 

  D. Survival. All provisions which are continuing in nature, including but not
limited to those involving Confidential Information, Intellectual Property, and
licenses provided by Supplier, will survive termination of this Agreement and
termination of any FSA.

11. HAZARDOUS MATERIALS

Supplier shall retain title to all wastes, hazardous materials and hazardous
substances, as defined under any applicable law, generated by Supplier or
Personnel in furnishing Services or Products under this Agreement, and Supplier
shall be responsible for the proper and legal removal, transportation,
management and disposal of such wastes, hazardous materials and hazardous
substances, including the completion in Supplier’s name of any required
licenses, permits or approvals. Supplier shall promptly notify Medtronic if
(a) Supplier (or his authorized agent) is served with notice of violation of any
law, regulation, permit or license which relates to its Services or Products
under this Agreement; (b) proceedings are commenced which could lead to
revocation of permits of licenses which relate to such Services or Products;
(c) permits, licenses, or other governmental authorizations relating to such
Services or Products are revoked; (d) litigation, arbitration, or administrative
proceedings are commenced against Supplier which could affect such Services or
Products, and (e) such Services or Products are not incompliance with applicable
laws, regulations, permits or licenses.

 

Memry Master Supply Agreement   Page 14 of 18



--------------------------------------------------------------------------------

12. PRIVACY STANDARDS

The parties do not contemplate that Supplier will require access to any
individually identifiable health information (“IIHI”) in the performance of this
Agreement. If Supplier inadvertently receives any IIHI, Supplier agrees to
return such information to Medtronic and not retain copies.

13. SUPPLIER DIVERSITY COMPLIANCE.

As a prime contractor to the federal government, Medtronic must comply with
specific laws and regulations:

a. Under the Federal Acquisition Regulation (FAR) clauses 52.219-8 and 52.219-9,
Medtronic is required to flow down certain requirements to our subcontractors
and suppliers to ensure utilization of small businesses in all subcontracts that
offer further subcontracting opportunities.

b. Federal Acquisition Regulation 52.219-9(d) (9) requires all subcontractors
(except small business concerns) that receive subcontracts in excess of $500,000
adopt a subcontracting plan that complies with the requirements of 52.219-9. In
accordance with this policy, Medtronic has established diversity utilization
goals as well as an accountability clause for all contracts.

c. All other evaluation factors being equal, Medtronic will encourage proposals
from large businesses who team or partner with diverse small businesses in a
legally correct manner that properly positions the small business as a
first-tier supplier to Medtronic.

d. Proposals and pricing submitted by large, Prime Suppliers/Contractors must be
in accordance with Medtronic’s supplier diversity policy, and this includes
Supplier’s pricing and proposals which are to be incorporated into an FSA.

e. Supplier agrees to support Medtronic’s efforts through responding to requests
or information in a timely fashion.

14. MISCELLANEOUS

A. Change in Control Event. In the event that Supplier is, or public disclosure
is made by Supplier of any proposal for Supplier to be merged, sold, combined or
consolidated with another company which is a competitor to Medtronic,
(including, but not limited to: Boston Scientific Corporation and its affiliates
and any successor to, or assignee of, all or substantially all of its assets
relating to its vascular business, Johnson & Johnson and its affiliates and any
successor to, or assignee of, all or substantially all of its assets relating to
its vascular business and Guidant Corporation and its Affiliates and any
successor to, or assignee of, all or substantially all of its assets relating to
its vascular business), Supplier shall, subject to applicable laws, provide
Medtronic written notice

 

Memry Master Supply Agreement   Page 15 of 18



--------------------------------------------------------------------------------

identifying in detail the nature of such Change in Control Event (including but
not limited to the identification of parties involved or otherwise affected by
such Change in Control Event) as soon as reasonably possible after Supplier
learns of such Change in Control Event or such public disclosure is made, as the
case may be.

B. Competitive Products. In the event that Supplier designs, manufactures, or
sells Competitive Products (as defined below) for other customers, then the
following provisions, in addition to all other terms and conditions herein,
shall apply at all times:

Supplier shall not disclose to such customers, shall take all possible steps to
prevent disclosure to such customers of, and shall not in any fashion
incorporate into any Competitive Product, any Medtronic information, ideas,
Inventions, documentation, processes, Confidential information and Medtronic
Intellectual Property in whatever form (whether written, oral, or electronic)
that relate in any way to the Products.

“Competitive Products” shall mean products, components of/for products, or
assemblies of/for products which are competitive directly or indirectly with, or
are otherwise functional substitutes for, the Products.

C. Assignment. This Agreement may not be assigned by either party, without the
prior written consent of the other party, except to (1) a direct or indirect
wholly-owned subsidiary, (2) any third party who will acquire, by sale of assets
or otherwise (including merger), all or substantially all of the assets of such
party or in the case of Medtronic, all or substantially all of its vascular
business assets or (3) any majority-owned or majority-controlled entity of the
party. No such assignment will relieve the assigning party of its obligations
hereunder.

D. Notices. All notices, requests or other communication required or permitted
to be given under this Agreement will be in writing and will be delivered in
person (including express courier, such as Federal Express) or sent by certified
or registered mail, postage and certification prepaid, to Medtronic or Supplier,
at the address first above written. Any notice given as aforesaid will be deemed
given and effective upon actual delivery. Any party may change its address for
notice by notice given in accordance herewith.

E. Consents. Any approval, authorization or consent required by this Agreement
must be in writing, duly signed by an authorized representative of the granting
party.

F. No Joint Venture. Nothing contained in this Agreement will be deemed to
create a joint venture, partnership, agency or similar endeavor between the
parties hereto. Each party will act solely as an independent contractor and
neither part will have any power or authority to direct or indirectly bind or
act on behalf of the other.

G. Governing Law and Venue. This Agreement will be construed in accordance with
and governed by the laws of the State of Minnesota, USA, without reference to
its conflict of laws principles. Any actions brought under this Agreement will
be subject to the jurisdiction of the federal and state courts for Minnesota.

H. Dispute Escalation. The parties will in good faith endeavor to resolve any
disputes or differences of interpretation of this Agreement amicably, through
dialog and cooperation. In the event a dispute or difference is not promptly
resolved at operational levels of the two organizations, the parties will
escalate it for a good faith effort to achieve an amicable resolution at a
senior business management level.

 

Memry Master Supply Agreement   Page 16 of 18



--------------------------------------------------------------------------------

I, Merger. This Agreement and any Facility Supply Agreement(s) (including
accompanying purchase orders) represent the complete agreement of the parties
relative to the covered subjects and supersedes and controls any prior
representations or agreements relative to those subjects.

J. Waiver; Amendment. No waiver by either party of any default of the other
party will be held to be a waiver of any other or subsequent default. No term or
condition of this Agreement or any Facility Supply Agreement may be amended
except in a writing executed by each party hereto or thereto.

K. Severability. If any provision contained or referred to in the Agreement
shall be determined to be legally invalid or unenforceable, such provision shall
be ineffective to the extent of such invalidity or unenforceability without
affecting the remaining provisions of the Agreement which shall continue to be
valid and enforceable to the fullest extent permitted by law.

L. Order of Precedence. In order of priority, the terms of any order will be
defined by the terms of (a) this Agreement, (b) the Facility Supply Agreement,
(c) the typed portions of Medtronic’s purchase order, (d) the typed portions of
Supplier’s acceptance and (e) the printed terms of Medtronic’s order.

M. Periodic Reviews. Facility business reviews will be held by Medtronic and
Supplier, on a periodic basis agreed to by the parties, (twice annually as a
minimum), to discuss topics of interest, including but not limited to the
following issues:

(1) General Business Update.

(2) Quality Performance, any Corrective Actions, and Goal Setting.

(3) Delivery Performance, any Corrective Actions, and Goal Setting.

(4) Forecast and Capacity Review.

(5) Engineering Support Issues including review of existing and planned
projects.

(6) Price Review to address applicable cost adjustments.

(7) Cost Reduction Status Updates.

(8) Product Transfer Opportunities.

 

  a. Supplier will review current Products per their documented specifications
and present opportunities for transfer of Product manufacturing to Supplier’s
other sites to take advantage of potential cost, quality, technology,
consolidation, market and other advantages.

 

Memry Master Supply Agreement   Page 17 of 18



--------------------------------------------------------------------------------

The parties have caused this Agreement to be executed as of the Effective Date.

 

Memry Corporation

(“Supplier”)

   

MEDTRONIC, INC.

(“Medtronic”)

By:     By:

/s/ Dean Tulumaris

   

/s/ Daniel S. Fleischer

Type/Print Name:     Type/Print Name:

Dean Tulumaris

   

Daniel S. Fleischer

Title:     Title:

President /COO

   

Director, Supply Management

 

Memry Master Supply Agreement   Page 18 of 18



--------------------------------------------------------------------------------

EXHIBIT A

Contract No. MRYMDT006

FACILITY SUPPLY AGREEMENT

This Facility Supply Agreement is made pursuant and subject to the terms and
conditions of the Master Supply Agreement (the “Master Agreement”) dated June
30, 2006 between Medtronic Inc., a Minnesota corporation (“Medtronic”), and
Memry Corporation, a Delaware corporation (“Supplier”).

Medtronic Facility: Medtronic Vascular Santa Rosa

Term: Beginning on August 1,2006 and continued in force for three years, as per
the Master Supply Agreement dated August 1,2006 by and between Medtronic, Inc.
and Memry Corporation.

 

Products:    See Exhibit A1. Initial Forecast:    See Exhibit A2 Prices:    See
Exhibit A3. Supplier Performance:    See Exhibit A4

New or Future Business: New or Future business, including prototype development
work, will be awarded based on satisfactory performance to date relative to
quality, delivery, and pricing.

This Facility Supply Agreement is executed as of the 1st day of August, 2006.

 

 

Memry Corp.

       (“Supplier”)     Medtronic “Facility” By:     By:

/s/ Dean Tulumaris

   

/s/ Scott R. Ward

Type/Print Name:     Type/Print Name:

Dean Tulumaris

   

Scott R. Ward

Title:     Title:

President/COO

   

President



--------------------------------------------------------------------------------

EXHIBIT A1

Product Description

AVE Nitinol Tubing

Tube BB 67x86x60

MPN # 10287w

Tube BB 67X80.4X60

MPN # 10290w

Tube BB 156.6x184x60

MPN # 10278w

AneuRx Stent Rings

AAAdvantage Stent Rings

Talent Stent Rings – Including but not limited to Singles, Doubles, and Tapered
Rings for AAA and Thoracic programs

Flat Springs

Flat Springs

Guide Cores

WM0507- Thoracic,no tip

MPN 10019e

WM1748 - Thoracic .032

MPN 10552e

WM1749 - Abdominal .032

MPN 10553E

WM105914 - Abdominal Roughened flex. tip

MPN 10731E

Additional Products may be added to this Exhibit A by written addendum signed by
an

authorized representative of each party.



--------------------------------------------------------------------------------

EXHIBIT A2

Initial Forecast:

 

     Sep   Oct   Nov   Dec   Jan   Feb

AneuRx

   [***]   [***]   [***]   [***]   [***]   [***]

AAAdvantage

   [***]   [***]   [***]   [***]   [***]   [***]

Talent

            

Singles

   [***]   [***]   [***]   [***]   [***]   [***]

Doubles

   [***]   [***]   [***]   [***]   [***]   [***]

Total Equivalents

   [***]   [***]   [***]   [***]   [***]   [***]

WM0539

            

Flat Springs monthly avg = [***]

   [***]   [***]   [***]   [***]   [***]   [***]

WM1748

            

Core Wire, Thoracic monthly avg = [***]

   [***]   [***]   [***]   [***]   [***]   [***]

WM1749

            

Core Wire, Abdominal monthly avg = [***]

   [***]   [***]   [***]   [***]   [***]   [***]

WM105914

            

Core Wire, Flex Tip monthly avg = [***]

   [***]   [***]   [***]   [***]   [***]   [***]



--------------------------------------------------------------------------------

EXHIBIT A3

 

AnueRx

   [***]

 

AAAdvantage

   Description    Pricing

MS117147 - 22 - 28

   Contoured Stent    [***]

MS117148 - 22 - 28

   Contoured Stent    [***]

MS117362 - 18

   18MM Expanded    [***]

MS117413 - XX

   Flared Iliac    [***]

MS118073 - XX

   20 Peak Tall    [***]

MS119004 - XX

   Tapered Stent    [***]

MS120397 - 30

   20 Peak Short    [***]

MS117147 -30 - 36

   Contoured Stent    [***]

MS117148 - 30 - 36

   Contoured Stent    [***]

MS118345 - XX

   Peanut    [***]

MS120397 - 20, 32 - 36

   20 Peak Short    [***]

Talent - Singles

 

Monthly Order    Qty:                                                       
From:         1000    2500    4,100    5,600    7,650    10,351    14,001   
19,001    >26,001      To:         2499    4,099    5,599    7,649    10,350   
14,000    19,000    26,000      Pricing       Year 1    [***]    [***]    [***]
   [***]    [***]    [***]    [***]    [***]    [***]       Year 2    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]      
Year 3    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***] Talent - Doubles                                  Monthly Order    Qty:
                                                       From:         400    800
   1,400    1,900    2,550    3,451    4,601    6,201    >8,401      To:        
799    1,399    1,899    2,549    3,450    4,600    6,200    8,400     

Pricing

      Year 1    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]       Year 2    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]       Year 3    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]



--------------------------------------------------------------------------------

     Pricing

AVE Nitinol Tubing

Tube BB 67x86x60

MPN # 10287w

   [***]

Tube BB 67X80.4X60

MPN # 10290w

   [***]

Tube BB 156.6x184x60

MPN # 10278w

   [***] Flat Springs   

Flat Springs

   [***]

Guide Cores

WM0507 - Thoracic,no tip

MPN 10019e

   [***]

WM1748 - Thoracic .032

MPN 10552e

   [***]

WM1749 - Abdominal .032

MPN 10553E

   [***]

WM105914 - Abdominal Roughened flex. tip

MPN 10731E

   [***]

Commitment of Purchase –

Medtronic commits to purchase a minimum of [***] of Talent product line
requirements from Memry using the aforementioned pricing schedule

Medtronic commits to purchase the delta of total monthly requirements [***] per
month of AnueRx product line requirements from Supplier using the aforementioned
pricing schedule

Medtronic commits to purchase a minimum of [***] requirements from Memry using
the aforementioned pricing schedule



--------------------------------------------------------------------------------

EXHIBIT A4

Acceptable Supplier Performance:

In executing this contract, it is imperative that Supplier provide Medtronic
with product that satisfies our Quality Requirements.

To that end, on the 1st and 2nd year anniversaries of this Facilities Agreement,
Medtronic and Supplier will review Supplier’s Performance as captured and
summarized on the Monthly Supplier Scorecard maintained by Santa Rosa, Supplier
Quality Engineering.

It is agreed to, that if Supplier’s performance is not rated as an “Acceptable
Supplier” *, the current allocations of business delineated within this
Facilities Agreement to Memry will be reviewed, and at the discretion of
Medtronic, reallocated at lesser percentages of total requirements to Supplier,
as deemed necessary. Supplier will have the right to dispute the Supplier rating
based upon new product development activities and the specification under which
the product was ordered and made in accordance to. Supplier will be provided the
Supplier Scorecard on a monthly basis. If at any time during this Agreement, the
Supplier’s rating drops below 90%, Medtronic and Supplier will work to address
and correct any quality issues. If the following month maintains an unacceptable
rating, reallocation of business discussions will be conducted.

Should the allocations be reduced, the current pricing tables will continue to
be used for determining product costs.

 

--------------------------------------------------------------------------------

* “Acceptable Supplier” performance is defined as a Supplier maintaining a score
of >= 90 for 2 out of 3 consecutive months.



--------------------------------------------------------------------------------

EXHIBIT B

Contract No. MRYMDT006

FACILITY SUPPLY AGREEMENT

This Facility Supply Agreement is made pursuant and subject to the terms and
conditions of the Master Supply Agreement (the “Master Agreement”) dated
August 1st, 2006 between Medtronic Inc., a Minnesota corporation (“Medtronic”),
and Memry Corporation, a Delaware corporation (“Supplier”).

 

Medtronic Facility: Medtronic Vascular Danvers

Term: Beginning on August 1st, 2006 and continued in force for three years, as
per the Master Supply Agreement dated August 1st, 2006 by and between Medtronic,
Inc. and Memry Corporation.

 

Products:    See Exhibit B1. Initial Forecast:    See Exhibit B2 Prices:    See
Exhibit B3

Right of First Refusal: Supplier is hereby granted the Right of First Refusal
for all future iterations of Products as listed herein, during the term of the
Agreement. Supplier will be awarded the prototype development and production
rights for same contingent upon its ability to meet the quality and comparable
price of any alternate Supplier.

This Facility Supply Agreement is executed as of the 1st day of August 2006.

 

Memry Corp.

  

 

(“Supplier”)    Medtronic “Facility” By:    By:

        /s/ Dean Tulumaris

  

        /s/ Scott R. Ward

Type / Print Name:    Type / Print Name:

        Dean Tulumaris

  

        Scott R. Ward

Title:    Title:

        President/COO

  

        President



--------------------------------------------------------------------------------

EXHIBIT B1

 

Part Number   

Description

MC1038-06    Hypotube, Straight Nitinol RM00890    173 cm Nitinol Hypotube
RM0218238    Strain Relief Tubing

Forecasting; Binding Commitments

Medtronic Vascular Danvers shall issue to Supplier a six (6) month rolling
forecast of its requirements for Product (“Forecast”). This Forecast will be
updated no less often than quarterly as provided for in Section 2.C of the
Master Supply Agreement, and Medtronic will use commercially reasonable efforts
to level load (i.e., allocate annual demand equally across all 6 months of the
Forecast) the Forecast. The first three (3) months of the Forecast will be a
firm commitment to purchase those volumes of each such Part Number. In each such
successive monthly update of the Forecast, Medtronic may decrease the total
amount of Products provided that:

(i) the aggregate decrease for such Part Family for a particular month from the
point at which such month is month six (6) in a Forecast until the time that
same month becomes month four (4) of a Forecast shall not exceed twenty percent
(20%) of the amount forecast for such Part Family for such month when it was
month six (6) of the Forecast.

Additional Products may be added to this Exhibit B by written addendum signed by
an authorized representative of each party.



--------------------------------------------------------------------------------

EXHIBIT B2

Initial Forecast:

 

Part #

  

Product Description

   Aug-06    Sep-06    Oct-06    Nov-06    Dec-06    Jan-07

MC10038-06

   Hypotube, Straight Nitinol    [***]    [***]    [***]    [***]    [***]   
[***]

RM00890

   173 cm Nitinol Hypotube    [***]    [***]    [***]    [***]    [***]    [***]

RM0218238

   Strain Relief Tubing    [***]    [***]    [***]    [***]    [***]    [***]



--------------------------------------------------------------------------------

EXHIBIT B3

Pricing :

 

Part Number

  

Description

   Pricing

MC1038-06

   Hypotube, Straight Nitinol    [***]

RM00890

   173 cm Nitinol Hypotube    [***]

RM0218238

   Strain Relief Tubing    [***]

Commitment of Purchase:

Medtronic commits to purchase a minimum [***] of Danvers product line
requirements from Supplier using the aforementioned pricing schedule



--------------------------------------------------------------------------------

EXHIBIT C

Contract No. MRYMDT006

FACILITY SUPPLY AGREEMENT

This Facility Supply Agreement is made pursuant and subject to the terms and
conditions of the Master Supply Agreement (the “Master Agreement”) dated
August 1st, 2006 between Medtronic Inc., a Minnesota corporation (“Medtronic”),
and Memry Corporation, a Delaware corporation (“Supplier”).

Medtronic Facility: Medtronic Vascular - Taunton

Term: Beginning on August 1st, 2006 and continued in force for three years, as
per the Master Supply Agreement dated August 1st, 2006 by and between Medtronic,
Inc. and Memry Corporation.

 

Products:    See Exhibit C1. Initial Forecast:    See Exhibit C2 Prices:    See
Exhibit C3.

Right of First Refusal: Supplier is hereby granted the Right of First Refusal
for all future iterations of Products as listed herein, during the term of the
Agreement. Supplier will be awarded the prototype development and production
rights for same contingent upon its ability to meet the quality and comparable
price of any alternate Supplier.

This Facility Supply Agreement is executed as of the 1st day of August 2006.

 

        Memry Corp.

  

 

(“Supplier”)    Medtronic “Facility” By:    By:

        /s/ Dean Tulumaris

  

        /s/ Scott R. Ward

Type / Print Name:    Type / Print Name:

        Dean Tulumaris

  

        Scott R. Ward

Title:    Title:

        President/COO

  

        President



--------------------------------------------------------------------------------

EXHIBIT C1

 

Part #

      

Product Description

M001362A001      Annealed Extrusion

Forecasting; Binding Commitments

Medtronic Vascular Taunton shall issue to Supplier a six (6) month rolling
forecast of its requirements for Product (“Forecast”). This Forecast will be
updated no less often than quarterly as provided for in Section 2.C of the
Master Supply Agreement, and Medtronic will use commercially reasonable efforts
to level load (i.e., allocate annual demand equally across all 6 months of the
Forecast) the Forecast. The first three (3) months of the Forecast will be a
firm commitment to purchase those volumes of each such Part Number. In each such
successive monthly update of the Forecast, Medtronic may decrease the total
amount of Products provided that:

(i) the aggregate decrease for such Part Family for a particular month from the
point at which such month is month six (6) in a Forecast until the time that
same month becomes month four (4) of a Forecast shall not exceed twenty percent
(20%) of the amount forecast for such Part Family for such month when it was
month six (6) of the Forecast.

Additional Products may be added to this Exhibit B by written addendum signed by
an authorized representative of each party.



--------------------------------------------------------------------------------

EXHIBIT C2

Initial Forecast:

 

Part #

   Product Description    Aug-06    Sep-06    Oct-06    Nov-06    Dec-06   
Jan-07

M001362A001

   Annealed Extrusion    [***]    [***]    [***]    [***]    [***]    [***]



--------------------------------------------------------------------------------

EXHIBIT C3

 

Extrusions

   Pricing

M001362A001 - Annealed Extrusion

   [***]

Commitment of Purchase:

Medtronic commits to purchase a minimum [***] of Taunton product line
requirements from Supplier using the aforementioned pricing schedule